Exhibit 21 SUBSIDIARIES Name of Entity Jurisdiction of Incorporation APACO, Inc. Delaware Boniface Engineering, Ltd. United Kingdom Century Holdings, Inc. Tennessee Champion Carrier Corporation Delaware Chevron, Inc. Pennsylvania Delavan Automotive LLC Delaware F.G. Russell Truck Equipment Ltd. British Columbia, Canada Jige International S.A. France Miller Financial Services Group, Inc. Tennessee Miller/Greeneville, Inc. Tennessee Miller Industries Distributing, Inc. Delaware Miller Industries Europe B.V. Netherlands Miller Industries International, Inc. Tennessee Miller Industries Towing Equipment Inc. Delaware RRIC Acquisition Corp. Delaware
